Cook, P. J.,
delivered the opinion of the court.
It is our opinion that all of the assignments, of error save one are totally without merit. The record shows, that the notice given by the board of supervisors of their intention to issue the bonds in question did not measure up to the requirements of the statute. The notice required in this case- is prescribed by section 2 of chapter 149, Laws of 1910. ,The notice in this case was published in three *141issues of tbe Tallahatchie Herald, a weekly newspaper of the county. The first publication was on May 4, 1916, the second, on May 11th, and the third, on May 18th. The notice was to the effect that the board of supervisors proposed to issue bonds to the amount of two hundred thousand dollars at its regular meeting on June 5th, if twenty per centum of the qualified electors did not, in the meantime, petition against the issuance of the bonds. It thus appears that the notice was not published for the time required by the statute. The statute requires the notice shall be published “for three weeks nest preceding the meeting at which the board proposes to issue such bonds.” The notice for the three weeks nearest to the time the board of supervisors proposed to issue the bonds was not given — more than one week intervened between the last publication and the. day fixed for the proposed action of the board. This complication could have been avoided by the legislature., but we are not permitted to inquire the reasons prompting the legislature to require the publication of the notice “for three weeks next preceding the meeting” — we know that it is so, and the record shows that the notice does not square with the legislative requirement.

Reversed and remanded.